                                         Case 3:19-cv-03770-WHO Document 81 Filed 02/05/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA, INC., et al.,                            Case No. 19-cv-03770-WHO
                                                        Plaintiffs,
                                   8
                                                                                            ORDER GRANTING PLAINTIFFS'
                                                  v.                                        MOTION TO STRIKE AND
                                   9
                                                                                            GRANTING IN PART AND DENYING
                                  10     BGI GENOMICS CO., LTD, et al.,                     IN PART PLAINTIFFS’ MOTION TO
                                                                                            DISMISS
                                                        Defendants.
                                  11

                                  12
Northern District of California




                                               Defendants BGI Genomics Co., Ltd., BGI Americas Corp., MGI Tech. Co., Ltd., MGI
 United States District Court




                                  13
                                       Americas, Inc., and Complete Genomics Inc. (collectively, “CGI”) seek to state an inequitable
                                  14
                                       conduct defense against plaintiffs Illumina, Inc. and Illumina Cambridge Ltd. (collectively,
                                  15
                                       “Illumina”). CGI asserts that various arguments regarding prior art made by Illumina’s attorneys
                                  16
                                       in prior invalidity proceedings were patently false and misleading and made with the intent to
                                  17
                                       deceive the U.S. Patent Trial and Appeal Board (“PTAB”) and the Federal Circuit Court of
                                  18
                                       Appeals. Its allegations, however, do little more than challenge attorney interpretations of prior
                                  19
                                       art that were litigated and decided on multiple occasions; they do not arise to the level of
                                  20
                                       inequitable conduct. CGI further fails to adequately plead its Third, Fourth, Sixth, Seventh, Ninth,
                                  21
                                       Tenth, and Twelfth affirmative defenses. Accordingly, Illumina’s motion to strike is GRANTED.
                                  22
                                       CGI’s counterclaim for willful infringement fails because it does not adequately allege knowledge
                                  23
                                       of the patent at issue at the relevant time. It has adequately pleaded its counterclaim based on
                                  24
                                       induced infringement. Illumina’s motion to dismiss is GRANTED IN PART AND DENIED IN
                                  25
                                       PART.
                                  26
                                                                                BACKGROUND
                                  27
                                               Illumina filed this action on June 27, 2019. After it amended its complaint, CGI filed an
                                  28
                                         Case 3:19-cv-03770-WHO Document 81 Filed 02/05/20 Page 2 of 12




                                   1   Answer to the Amended Complaint on September 30, 2019, asserting twelve affirmative defenses

                                   2   and one count of infringement of one of its own patents. Dkt. Nos. 1, 52, and 54 (Answer and

                                   3   Counterclaims). Illumina then filed a Motion to Strike CGI’s Third, Fourth, Sixth, Seventh,

                                   4   Ninth, Tenth, Eleventh, and Twelfth affirmative defenses, and a Motion to Dismiss CGI’s

                                   5   allegations of induced infringement and willful infringement and the accompanying request for

                                   6   damages. Dkt. No. 65.

                                   7                                          LEGAL STANDARD

                                   8          Pursuant to Federal Rule of Civil Procedure 12(f), “[t]he Court may strike from a pleading

                                   9   an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter. Fed. R.

                                  10   Civ. P. 12(f). “The function of a 12(f) motion to strike is to avoid the expenditure of time and

                                  11   money that must arise from litigating spurious issues by dispensing with those issues prior to

                                  12   trial.” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (citation omitted).
Northern District of California
 United States District Court




                                  13   Motions to strike should only be granted if “the matter has no logical connection to the

                                  14   controversy at issue and may prejudice one or more of the parties to the suit.” Finjan, Inc. v.

                                  15   Check Point Software Techs., Inc., No. 18-CV-02621-WHO, 2019 WL 330912, at *2 (N.D. Cal.

                                  16   Jan. 25, 2019) (citation omitted).

                                  17          A district court must dismiss a complaint pursuant to Federal Rule of Civil Procedure

                                  18   12(b)(6) if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6)

                                  19   motion to dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible

                                  20   on its face.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

                                  21   plausible when the plaintiff pleads facts that “allow[] the court to draw the reasonable inference

                                  22   that the defendant is liable for the misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678

                                  23   (2009). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

                                  24   While courts do not require “heightened fact pleading of specifics,” a plaintiff must allege facts

                                  25   sufficient to “raise a right to relief above the speculative level.” See Twombly, 550 U.S. at 555,

                                  26   570.

                                  27

                                  28
                                                                                          2
                                            Case 3:19-cv-03770-WHO Document 81 Filed 02/05/20 Page 3 of 12




                                   1                                              DISCUSSION

                                   2   I.      MOTION TO STRIKE
                                   3           A.     Inequitable Conduct and Unclean Hands
                                   4           To state a claim for inequitable conduct, a party must allege that “(1) an individual

                                   5   associated with the filing and prosecution of a patent application made an affirmative

                                   6   misrepresentation of a material fact, failed to disclose material information, or submitted false

                                   7   material information; and (2) the individual did so with a specific intent to deceive the PTO.”

                                   8   Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1327 n.3 (Fed. Cir. 2009) (citation

                                   9   omitted). Allegations of inequitable conduct must be pleaded with particularity pursuant to

                                  10   Federal Rule of Civil Procedure 9(b), which requires that the pleadings “identify the specific who,

                                  11   what, when, where, and how of the material misrepresentation or omission committed before the

                                  12   PTO.” Id. at 1328. To meet the intent prong, the pleading “must include sufficient allegations of
Northern District of California
 United States District Court




                                  13   underlying facts from which a court may reasonably infer that a specific individual (1) knew of the

                                  14   withheld material information or of the falsity of the material misrepresentation, and (2) withheld

                                  15   or misrepresented this information with a specific intent to deceive the PTO.” Id. at 1328–29. I

                                  16   have held that at the pleading stage, an inference of deceptive intent must be reasonable and drawn

                                  17   from the allegations of underlying fact. See Finjan, Inc. v. Check Point Software Techs., Inc., No.

                                  18   18-cv-02621-WHO, 2019 WL 330912, at *4 (N.D. Cal. Jan. 25, 2019). “A reasonable inference is

                                  19   one that is plausible and that flows logically from the facts alleged, including any objective

                                  20   indications of candor and good faith.” Exergen, 575 F.3d at 1329 n.5.

                                  21           CGI’s defense of inequitable conduct is based on four categories of false representations

                                  22   made repeatedly by Illumina, through at least ten of its attorneys and one of its experts, to the

                                  23   PTAB and the Federal Circuit.1 Dkt. No. 54 (Answer) ¶¶ 36-64. The misrepresentations are

                                  24   broadly that (1) Illumina falsely conflated the terms reaction “efficiency” and reaction “yield” in

                                  25   the “Loubinoux” and other prior art references when the terms were in fact meaningfully distinct;

                                  26
                                  27
                                       1
                                         These included two Inter Partes review (“IPR”) petitions filed by Intelligent Bio-Systems (also
                                       referred to the parties in the briefing as Qiagen) in 2013, which was reviewed by the PTAB and
                                  28   the Federal Circuit; and two IPR petitions filed by CGI in 2018, which was reviewed by the
                                       PTAB.
                                                                                           3
                                         Case 3:19-cv-03770-WHO Document 81 Filed 02/05/20 Page 4 of 12




                                   1   (2) Illumina made false statements regarding the flexibility and shape of a particular molecule, the

                                   2   “Azidomethyl” group; (3) Illumina misleadingly characterized the “Boyer” prior art reference and

                                   3   omitted key passages regarding the behavior and interactions of the “AZT” molecule; and (4)

                                   4   Illumina made false statements and misleading omissions that certain molecules would degrade

                                   5   DNA strands when in fact they would not. Id.

                                   6          CGI claims that each of these false statements mischaracterizes or falsifies various prior art

                                   7   references, and ultimately misled the PTAB and the Federal Circuit into concluding that the

                                   8   claimed invention was non-obvious, and that Illumina’s patents were not invalid.

                                   9                  1.      Alleged Misrepresentations
                                  10          The Federal Circuit has held that while “genuine misrepresentations of material fact”

                                  11   regarding prior art may be grounds for an inequitable conduct claim, “a prosecuting attorney is

                                  12   free to present argument in favor of patentability without fear of committing inequitable conduct.”
Northern District of California
 United States District Court




                                  13   Rothman v. Target Corp., 556 F.3d 1310, 1328–29 (Fed. Cir. 2009). “[A]ttorney argument and an

                                  14   interpretation of what the prior art discloses,” including attempts to distinguish patent claims from

                                  15   prior art, do not constitute affirmative misrepresentations of material fact. Young v. Lumenis, Inc.,

                                  16   492 F.3d 1336, 1349 (Fed. Cir. 2007). Inequitable conduct cannot be based upon attorney

                                  17   argument regarding prior art in part because it is submitted to the “patent examiner to examine

                                  18   herself, [who is] free to accept or reject the patentee’s arguments distinguishing its invention from

                                  19   the prior art.” Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363, 1379 (Fed. Cir. 2008).

                                  20   However, the court has recognized certain situations where genuine misrepresentations of material

                                  21   fact regarding a prior art reference may support an inequitable conduct claim, such as where a

                                  22   party translated only a portion of a foreign reference and characterized it misleadingly, amounting

                                  23   to “constructively with[holding]” the prior art. Semiconductor Energy Lab. Co. v. Samsung Elecs.

                                  24   Co., 204 F.3d 1368, 1377 (Fed. Cir. 2000).

                                  25          In accordance with Federal Circuit law, district courts have not permitted inequitable

                                  26   conduct defenses based solely on attorney argument regarding prior art references. In Wright

                                  27   Asphalt Prod. Co., LLC v. Pelican Ref. Co., LLC, the court discussed in detail Federal Circuit law

                                  28   governing when false or misleading arguments regarding prior art may constitute inequitable
                                                                                         4
                                         Case 3:19-cv-03770-WHO Document 81 Filed 02/05/20 Page 5 of 12




                                   1   conduct. No. 09-cv-1145, 2011 WL 2037631, at *6–11 (S.D. Tex. May 20, 2011). It concluded

                                   2   that “as a general rule, when the relevant prior art is disclosed to the examiner, attorney statements

                                   3   emphasizing differences between the invention and the prior art while downplaying or ignoring

                                   4   similarities cannot be inequitable conduct unless the prior art reference is so difficult to understand

                                   5   that omitting or understating aspects is functionally equivalent to not disclosing the prior art

                                   6   reference at all.” Id. at *9; see also McKechnie Vehicle Components USA, Inc. v. Lacks Indus.,

                                   7   Inc., No. 09-cv-11594, 2010 WL 4643081, at *6 (E.D. Mich. Nov. 9, 2010) (“if a person of skill in

                                   8   the art would understand a disclosed piece of prior art to teach a certain fact relevant to the

                                   9   prosecution of the patent in suit, and an applicant’s statement distorts or otherwise misrepresents

                                  10   that fact, that statement can serve as the basis for inequitable conduct charges.”).

                                  11          The same reasoning applies to allegations of inequitable conduct based upon alleged

                                  12   attorney misrepresentations or omissions of prior art before a patent examiner. Nevro Corp. v.
Northern District of California
 United States District Court




                                  13   Bos. Sci. Corp., No. 16-cv-06830-VC, 2017 WL 7795778, at *1 (N.D. Cal. Oct. 4, 2017) (granting

                                  14   motion to strike because “while an inventor must disclose all material information to the patent

                                  15   examiner, he is not required to make sure the patent examiner understands that information” and

                                  16   noting that information was not exclusively within inventor’s possession); Lakim Indus., Inc. v.

                                  17   Linzer Prod. Corp., No. 12-cv-04976-ODW(JEMX), 2012 WL 12547988, at *3 (C.D. Cal. Nov. 7,

                                  18   2012) (alleged misrepresentations of prior art to patent examiner not sufficient to plead inequitable

                                  19   conduct); VDF FutureCeuticals, Inc. v. Sandwich Isles Trading Co., No. 11-cv-00288 ACK, 2011

                                  20   WL 6820122, at *6 (D. Haw. Dec. 27, 2011).

                                  21          Construing CGI’s allegations in the most favorable light to it, the purported

                                  22   misrepresentations at most constitute attorney argument regarding how prior art should be

                                  23   interpreted, not demonstrably false statements. Throughout CGI’s nearly thirty pages of

                                  24   allegations, it lists numerous instances where it claims that Illumina falsely characterized,

                                  25   misconstrued, or omitted key passages of several prior art references. These allegations are

                                  26   similar to those in Wright, in which the defendants alleged that the prior art disclosed far more

                                  27   than the patentee claimed; that the patent attorney drew the examiner’s attention away from

                                  28   critical parts of the patent that were contrary to her position; that the patent attorney misleadingly
                                                                                          5
                                           Case 3:19-cv-03770-WHO Document 81 Filed 02/05/20 Page 6 of 12




                                   1   relied upon irrelevant portions of the prior art; and that the patent attorney made claims about the

                                   2   prior art’s teaching that were not substantiated. 2011 WL 2037631, at *3–4, 10–11.

                                   3          None of the alleged representations here rises to the level of “not disclosing the prior art

                                   4   reference at all,” Wright, 2011 WL 2037631, at *9. CGI does not dispute that all of the references

                                   5   were available to the PTAB and considered by it, and that opposing counsel could and at times did

                                   6   challenge Illumina’s interpretations. As Illumina points out, there was no attempt to sanction

                                   7   Illumina’s legal team during the prior proceedings. I am not persuaded that any of the statements

                                   8   by Illumina were patently and demonstrably false. Rather, Illumina permissibly “downplay[ed] or

                                   9   ignor[ed] similarities” between the prior art and the patented invention. Id.; see also 3M Co. v.

                                  10   Moldex-Metric, Inc., No. 03-cv-5292(MJDAJB), 2008 WL 3371257, at *10–11 (D. Minn. Aug. 8,

                                  11   2008) (alleged misrepresentations regarding structures and configurations of prior art not factual

                                  12   assertions giving rise to inequitable conduct claim).
Northern District of California
 United States District Court




                                  13          The underlying decisions of the PTAB and Federal Circuit reinforce my conclusion that

                                  14   each of the allegedly false statements was permissible attorney argument and also indicate that

                                  15   some or all of the statements were not material to those courts’ decisions. With respect to

                                  16   Illumina’s statements regarding efficiency and yield, the decision cited by CGI2 indicates that the

                                  17   PTAB was aware of CGI’s position that “Loubinoux’s pure product yields of 60 to 80 percent []

                                  18   would have been viewed as a ‘poor proxy for actual reaction efficiency,’” and rejected it. See Dkt.

                                  19   No. 54-7 at 17 (“even if we were to overlook the procedural infirmities in Petitioner’s Reply

                                  20   arguments [regarding yield and efficiency], we do not find them persuasive.”). The PTAB then

                                  21   went on to credit opposing counsel’s position but found that it did not change its underlying

                                  22   conclusion. Id. at 17-18. The Federal Circuit affirmed this opinion, reaching its own conclusion

                                  23   with regard to the meaning of “yield” and “efficiency.” Intelligent Bio-Sys., Inc. v. Illumina

                                  24   Cambridge Ltd., 821 F.3d 1359, 1368 (Fed. Cir. 2016) (Loubinoux … teaches that azidomethyl

                                  25   methyl groups are removed from phenols with modest efficiency (60–80% yield)”).

                                  26
                                  27   2
                                        The decisions of the PTAB and Federal Circuit are alleged in the complaint and may be
                                  28   considered in ruling on a motion to dismiss. Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152,
                                       1160 (9th Cir. 2012).
                                                                                       6
                                         Case 3:19-cv-03770-WHO Document 81 Filed 02/05/20 Page 7 of 12




                                   1          With respect to Illumina’s statements regarding the “Azidomethyl” group, the PTAB

                                   2   addressed upon request for rehearing CGI’s argument that “the Board gave inappropriate weight to

                                   3   Patent Owner’s misleading and factually incorrect assertions about the size, rigidity, and steric

                                   4   bulk of the azidomethyl group.” Dkt. No. 65-1 at 596 (citation omitted). It found that even if it

                                   5   was to agree with CGI on this point “the record reflects several other discouraging factors with the

                                   6   use of an azidomethyl group.” Id. at 599.

                                   7          In discussing the “Boyer” reference, the PTAB faulted CGI for failing to show “that the

                                   8   ordinarily skilled person would have predictably turned to an azidomethyl group based on its

                                   9   allegedly small size.” Id. at 563. And, as Illumina notes, CGI never attempted to correct this

                                  10   record in subsequent filings. See Mot. 16. Similarly, the PTAB stated that CGI failed to address

                                  11   Illumina’s arguments about the “Stanton” reference regarding DNA degradation and stated that

                                  12   “we are persuaded this evidence is yet another factor that would have discouraged the ordinarily
Northern District of California
 United States District Court




                                  13   skilled person from pursuing the modification of the prior art proposed by Petitioner.” Dkt. No.

                                  14   65-1 at 562. For all of these reasons, Illumina’s statements are, as a matter of law, permissible

                                  15   attorney attempts to distinguish prior art about which reasonable minds may differ.

                                  16          Finally, CGI names eleven individuals that purportedly made the false statements, yet it

                                  17   focuses almost entirely on statements by Illumina’s expert and just lumps in the attorneys where

                                  18   their names appeared on the papers. See, e.g., Dkt. No. 54 (Answer) ¶ 222. At least with respect

                                  19   to the attorneys, this is not sufficient to plead the “who” of the alleged misrepresentations pursuant

                                  20   to Rule 9(b). See Fujifilm Corp. v. Motorola Mobility LLC, No. 12-cv-03587-WHO, 2014 WL

                                  21   2730724, at *4 (N.D. Cal. June 16, 2014); BlackBerry Ltd. v. Typo Prod. LLC, No. 14-cv-00023-

                                  22   WHO, 2014 WL 1867009, at *1–2 (N.D. Cal. May 8, 2014).

                                  23          CGI fails to satisfy the first prong of its inequitable conduct defense.

                                  24                  2.      Illumina’s alleged specific intent
                                  25          CGI fails to satisfy Exergen’s second requirement because it fails to allege facts from

                                  26   which a court can reasonably infer that a specific individual withheld or misrepresented material

                                  27   information with intent to deceive the PTAB and the Federal Circuit. Exergen, 575 F.3d at 1328–

                                  28   29.
                                                                                         7
                                         Case 3:19-cv-03770-WHO Document 81 Filed 02/05/20 Page 8 of 12




                                   1          CGI’s allegations state that because the statements to the PTAB and the Federal Circuit

                                   2   were demonstrably false, the attorneys and expert must have known of the falsity of these

                                   3   statements based on their experience and must have acted with a specific intent to deceive those

                                   4   bodies. See, e.g., Dkt. No. 54 (Answer) ¶¶ 230, 250, 267 (citing “high academic achievement in

                                   5   the relevant sciences”). But these allegations are conclusory and do not adequately plead

                                   6   knowledge or intent. See, e.g. BlackBerry, 2014 WL 1867009, at *2 (conclusory allegation that

                                   7   six attorneys’ failure to disclose material information was inadequate); Juniper Networks v.

                                   8   Shipley, No. 09-cv-0696 SBA, 2009 WL 1381873, at *4 (N.D. Cal. May 14, 2009)

                                   9   (conclusory allegations that defendant “knew” his reference to the patents was “false” insufficient

                                  10   to plead an intent to deceive). And, as discussed above, CGI does not adequately identify the

                                  11   specific individual or individuals that made these alleged misrepresentations.

                                  12          Moreover, the allegations do not support an inference that Illumina’s attorneys and expert
Northern District of California
 United States District Court




                                  13   acted with knowledge and intent to deceive. CGI is correct that a party may fraudulently mislead

                                  14   judges and attorneys during adversarial proceedings, such as IRR proceedings. See Finjan, Inc. v.

                                  15   Cisco Sys., Inc., No. 17-cv-00072-BLF, 2018 WL 4361134, at *6 (N.D. Cal. Sept. 13, 2018).

                                  16   However, the context of the proceeding is not irrelevant to intent to deceive. The alleged

                                  17   statements were made while Illumina was defending multiple challenges to the validity of its

                                  18   patents brought by adverse parties. In these circumstances, rigorous advocacy would require

                                  19   Illumina’s legal team to advance all plausible arguments before the tribunals and opposing counsel

                                  20   to attack those arguments. The alleged misrepresentations and/or false statements all pertain to a

                                  21   construction of various prior art references that were available to the opposing parties and the

                                  22   decision-makers. In fact, CGI alleges that many of the alleged misstatements by Illumina were

                                  23   contradicted by materials submitted by Illumina to the PTAB and Federal Circuit. In some

                                  24   instances, Illumina cited the evidence that purportedly demonstrates the falsity of the arguments

                                  25   that it was advancing, and in others, CGI’s attorneys elicited the “truth” from Illumina’s expert at

                                  26   deposition. Oppo. 10; Dkt. No. 54 (Answer) ¶ 225.

                                  27          Without any other facts, it is implausible that Illumina’s attorneys and their expert would

                                  28   knowingly make patently false statements about prior art that were contradicted by materials they
                                                                                         8
                                         Case 3:19-cv-03770-WHO Document 81 Filed 02/05/20 Page 9 of 12




                                   1   cited and that could be readily exposed by the opposing party, and potentially even sanctioned by

                                   2   the tribunal. Rothman, 556 F.3d at 1329 (“this type of conclusory analysis [that attorney falsely

                                   3   represented prior art to examiner] betrays no intent to deceive the PTO and obtain a patent with

                                   4   objectively false information. Rather, it is an attempt to characterize the prior art in a manner

                                   5   favorable to the attorney’s client—far from deception.”); Pfizer Inc. v. Sandoz Inc., No. CV 12-

                                   6   654-GMS/MPT, 2013 WL 5934635, at *6 (D. Del. Nov. 4, 2013) (allegations that inventor made a

                                   7   false and material statements are not sufficient to draw an inference of specific intent to deceive);

                                   8   Xitronix Corp. v. KLA-Tencor Corp., No. 08-cv-723-SS, 2010 WL 11507169, at *7 (W.D. Tex.

                                   9   Oct. 27, 2010) (statements that are “merely attorney argument attempting to highlight some key

                                  10   differences between the pending claims and [prior art reference] … cannot legally support an

                                  11   inference of intent to deceive”).

                                  12            CGI does not contend that the prior art was so complex that the PTAB and the Federal
Northern District of California
 United States District Court




                                  13   Circuit could not evaluate it and reach their own conclusions. Wright, 2011 WL 2037631, at *9.

                                  14   To the contrary, the Answer describes the alleged misrepresentations to be contrary to “basic

                                  15   tenants [sic] of organic chemistry,” “the face of [the reference],” and “widely understood”

                                  16   principles. Dkt. No. 54 (Answer) ¶¶ 246, 257, 261. The PTAB and Federal Circuit independently

                                  17   evaluated the prior art, at times with the benefit of CGI’s arguments attacking Illumina’s position.

                                  18   Accordingly, CGI’s allegations regarding knowledge and intent are implausible, and fail to satisfy

                                  19   the second prong of its inequitable conduct defense.

                                  20            Because CGI cannot allege a defense of inequitable conduct as a matter of law, its

                                  21   Eleventh affirmative defense is struck without leave to amend. CGI’s Twelfth affirmative defense

                                  22   of unclean hands defense is based upon the same conduct and is also struck without leave to

                                  23   amend.

                                  24            B.     Remaining Affirmative Defenses
                                  25            Illumina moves to strike CGI’s Third (prosecution laches), Fourth (prosecution history

                                  26   estoppel), Sixth (statute of limitations), Seventh (35 U.S.C. § 287), Ninth (no enhanced damages),

                                  27   and Tenth (no exceptional case) affirmative defenses. In its response, CGI voluntarily dismissed

                                  28   its Fourth and Seventh Affirmative defenses. Reply 21.
                                                                                          9
                                         Case 3:19-cv-03770-WHO Document 81 Filed 02/05/20 Page 10 of 12




                                   1          I apply the Twombly/Iqbal pleading standard to affirmative defenses. Intel Corp. v. Tela

                                   2   Innovations, Inc., No. 3:18-CV-02848-WHO, 2019 WL 2476620, at *10 (N.D. Cal. June 13,

                                   3   2019); Synopsys, Inc. v. Ubiquiti Networks, Inc., No. 17-cv-00561-WHO, 2017 WL 3485881, at

                                   4   *18 (N.D. Cal. Aug. 15, 2017). Under this standard, a party need only plead some factual support

                                   5   for its affirmative defense, but “the simple listing of a series of conclusory statements asserting the

                                   6   existence of an affirmative defense without stating a reason why that affirmative defense might

                                   7   exist is not sufficient.” Intel, 2019 WL 2476620, at *10 (internal citation and quotations omitted).

                                   8          CGI’s Third, Sixth, Ninth, and Tenth affirmative defenses consist of a one-sentence

                                   9   assertion of each defense. Although CGI includes nearly thirty pages of allegations pertaining to

                                  10   its inequitable conduct claim, it is not apparent that any of those factual allegations would support

                                  11   its Third or Sixth affirmative defenses. For example, the doctrine of prosecution laches provides

                                  12   that an unreasonable and unexpected delay in prosecution of a patent that constitutes an “egregious
Northern District of California
 United States District Court




                                  13   misuse of the statutory patent system under the totality of the circumstances” may render a patent

                                  14   unenforceable. Finjan, 2018 WL 4361134, at *2. CGI’s Answer contains no facts that provide

                                  15   any support or context for this claim. It also fails to identify the applicable statute of limitations or

                                  16   provide even a brief statement as to how Illumina’s claims are barred by this doctrine.

                                  17          CGI’s Ninth and Tenth affirmative defenses of no enhanced damages and no exceptional

                                  18   case are not true affirmative defenses. See Zivkovic v. S. California Edison Co., 302 F.3d 1080,

                                  19   1088 (9th Cir. 2002) (“A defense which demonstrates that plaintiff has not met its burden of proof

                                  20   is not an affirmative defense.”); Classical Silk, Inc. v. Dolan Grp., Inc., No. V1409224ABMRWX,

                                  21   2016 WL 7638112, at *2 (C.D. Cal. Mar. 21, 2016) (finding defenses that enhanced damages

                                  22   and/or attorneys’ fees are improper and not affirmative defenses). Accordingly, these defenses are

                                  23   redundant and are struck.

                                  24          In sum, Illumina’s Motion to Strike CGI’s Third, Fourth, Sixth, Seventh, Ninth, and Tenth

                                  25   affirmative defenses is GRANTED WITH LEAVE TO AMEND.

                                  26   II.    MOTION TO DISMISS
                                  27          A.      Willful Infringement
                                  28          To state a claim for willful infringement, a patentee must allege that the accused infringer
                                                                                          10
                                        Case 3:19-cv-03770-WHO Document 81 Filed 02/05/20 Page 11 of 12




                                   1   had knowledge of the patent prior to filing the lawsuit. Word to Info, Inc. v. Google Inc., 140 F.

                                   2   Supp. 3d 986, 989 (N.D. Cal. 2015). CGI is correct that it need only “make out the barest factual

                                   3   assertion of knowledge” of the patent. Finjan, Inc. v. Sophos, Inc., No. 14-cv-01197-WHO, 2015

                                   4   WL 7075573, at *3 (N.D. Cal. Nov. 13, 2015) (citations omitted).

                                   5          That said, merely stating that Illumina regularly monitors intellectual property in fields

                                   6   related to its products will not suffice to state a claim of knowledge for the purposes of willful or

                                   7   induced infringement. Elec. Scripting Prod., Inc. v. HTC Am. Inc., No. 17-cv-05806-RS, 2018

                                   8   WL 1367324, at *6 (N.D. Cal. Mar. 16, 2018) (allegations regarding “defendant’s exercise of due

                                   9   diligence pertaining to intellectual property affecting its Devices,” not adequate); Nanosys, Inc. v.

                                  10   QD Vision, Inc., No. 16-cv-01957-YGR, 2016 WL 4943006, at *4 (N.D. Cal. Sept. 16, 2016)

                                  11   (allegations that on “information and belief” employees were aware of patent filings through

                                  12   industry activities were insufficient). The cases that CGI relies upon all include factual support of
Northern District of California
 United States District Court




                                  13   the accused infringer’s knowledge of the patent at issue through specific interactions with the

                                  14   patented product. See Sophos, 2015 WL 7075573, at *2 (alleging that the accused infringer was in

                                  15   possession of patented products that included notice of the patent); Avocet Sports Tech., Inc. v.

                                  16   Garmin Int'l, Inc., No. 11-cv-04049 JW, 2012 WL 2343163, at *2–3 (N.D. Cal. June 5, 2012)

                                  17   (alleging that the accused infringer discussed the patented technology with the plaintiff). CGI’s

                                  18   allegations of post-suit knowledge are not relevant to its claims for willful infringement. Mentor

                                  19   Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1295 (Fed. Cir. 2017). Lacking such

                                  20   allegations, CGI’s claim for willful infringement is dismissed.

                                  21          B.      Induced Infringement
                                  22          “For an allegation of induced infringement to survive a motion to dismiss, a complaint

                                  23   must plead facts plausibly showing that the accused infringer ‘specifically intended [another party]

                                  24   to infringe [the patent] and knew that the [other party]’s acts constituted infringement.’” Nalco

                                  25   Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355 (Fed. Cir. 2018) (citing Lifetime Indus., Inc. v.

                                  26   Trim–Lok, Inc., 869 F.3d 1372, 1379 (Fed. Cir. 2017).

                                  27          CGI has adequately pleaded induced infringement. It alleges that Illumina induces

                                  28   infringement of CGI’s patent by selling its products to customers for use in an infringing manner.
                                                                                         11
                                        Case 3:19-cv-03770-WHO Document 81 Filed 02/05/20 Page 12 of 12




                                   1   Dkt. No. 54 (Counterclaims) ¶ 69. It states that Illumina provides customers with marketing

                                   2   materials, user guides, technical literature, and bioinformatics software applications that encourage

                                   3   infringing use. Id. Courts have regularly found such allegations to be adequate. See J & K IP

                                   4   Assets, LLC v. Armaspec, Inc., No. 17-cv-07308-WHO, 2018 WL 2047536, at *2 (N.D. Cal. May

                                   5   2, 2018) (allegations that defendant had knowledge of the patent and specifically intended

                                   6   customers to infringe sufficient to state a claim for induced infringement); Avocent Huntsville,

                                   7   LLC v. ZPE Sys., Inc., No. 3:17-CV-04319-WHO, 2018 WL 1411100, at *21 (N.D. Cal. Mar. 21,

                                   8   2018) (providing instruction manuals and product literature with the intent that customers infringe

                                   9   is adequate to plead specific intent); Nanosys, Inc. v. QD Vision, Inc., No. 16-cv-01957-YGR,

                                  10   2016 WL 4943006, at *5 (N.D. Cal. Sept. 16, 2016) (same).

                                  11          As discussed above, CGI’s conclusory allegations that Illumina knew of the patent due to

                                  12   its routine monitoring of intellectual property are not adequate. However, CGI may assert post-
Northern District of California
 United States District Court




                                  13   suit knowledge to support its claims of induced infringement. Nanosys, 2016 WL 4943006, at *5.

                                  14   Since CGI alleges that Illumina had knowledge upon service of the Counter-Complaint in this

                                  15   action on September 30, 2019, it has adequately alleged post-suit knowledge. Dkt. No. 54

                                  16   (Counterclaims) ¶ 70. CGI’s claim of induced infringement may proceed.

                                  17                                            CONCLUSION

                                  18          For the above reasons, Illumina’s motion to strike CGI’s Eleventh and Twelfth affirmative

                                  19   defenses is GRANTED WITHOUT LEAVE TO AMEND and its motion to strike CGI’s Third,

                                  20   Fourth, Sixth, Seventh, Ninth, and Tenth affirmative defenses is GRANTED WITH LEAVE TO

                                  21   AMEND. Illumina’s motion to dismiss is GRANTED IN PART and DENIED IN PART. Any

                                  22   amended pleading shall be filed within 20 days of the date of this Order.

                                  23          IT IS SO ORDERED.

                                  24   Dated: February 5, 2020

                                  25

                                  26
                                                                                                    William H. Orrick
                                  27                                                                United States District Judge
                                  28
                                                                                        12
